DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: The status of the parent applications should be updated (including application number, filing date and patent number).  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A THREE-DIMENSIONAL BIOPRINTER.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1, line 5, the expressions “the bio-ink” and “the deposition orifice” do not have clear and proper antecedent basis in the claim.
             In claim 1, line 7, the expression “the bio-ink” does not have clear and proper antecedent basis in the claims.
             In claim 1, line 9, the expression “the bio-ink” does not have clear and proper antecedent basis in the claim.
             In claim 3, lines 1-2, the expression “the means for calibrating the position of the at least one cartridge or the at least one deposition orifice” does not have clear and proper antecedent basis in the claims.
             In claim 3, line 3, the expression “the laser and the laser detector” does not have clear and proper antecedent basis in the claims.
             In claim 6, lines 2-3, the expression “the receiving surface” does not have clear and proper antecedent basis in the claims.
             In claim 6, line 3, the expression “the laser and the laser detector” does not have clear and proper antecedent basis in the claims.
             In claim 6, line 4, the expression “the graphical user interface” does not have clear and proper antecedent basis in the claims.
             In claim 6, lines 4-5, the expression “the extruded contents” does not have clear and proper antecedent basis in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1).
             Regarding claim 1, Campbell et al (see the entire document, in particular, paragraphs [0008], [0019], [0021], [0137], [0139], [0153], [0155] and [0156]; Figure 1) teaches a three-dimensional bio-printer (see paragraph [0008] (apparatus for selectively depositing bio-ink solutions to build up a 3-D structure) of Campbell et al), including (a) one or more printer heads (see paragraphs [0019] (each micro-dispensing device may be an ink-jet print head) and [0021] (a first micro-dispensing device fluidly connected to a source of a first bio-ink and configured to dispense a volume of a first bio-ink; a second micro-dispensing device fluidly connected to a source of a second bio-ink and configured to dispense a volume of a second bio-ink) of Campbell et al); (b) a means for dispensing a bio-ink from a selected dispenser by application of pressure to extrude the bio-ink through a deposition orifice (see Figure 1; paragraphs [0137] (first micro-dispensing device 12 dispenses a volume of a first bio-ink; second micro-dispensing device 16 dispenses a volume of a second bio-ink) and [0139] (exemplary micro-dispensing device include micro-dispensing solenoid valves, ink-jet print heads and precision syringe pumps (i.e., having a piston which applies pressure to the bio-ink)) of Campbell et al; see also paragraph [0088] of the instant specification (priming the cartridge means the contents of the cartridge are made ready for dispensing, deposition or extrusion (emphasis by Examiner) by compacting and advancing the contents of the cartridge until the material to be dispensed is located in a position in contact with a dispensing orifice (i.e., this means that the terms “dispensing”, “deposition” and “extrusion” are equivalent terms and the dispensing by the apparatus of Campbell et al is equivalent to extrusion (or extrude or extruding) recited in the instant claims); (c) a means for determining a position of a selected dispenser in space (see Figure 1; paragraphs [0155] (control system 110 includes a motion planning and control module 118 which controls the motion of the micro-dispensing devices relative to surface 22) and [0156] (the micro-dispensing devices are movable along the X-, Y- and Z-axis) of Campbell et al: and (d) a programmable computer processor for regulating the dispensing of the bio-ink communicatively coupled to the means for determining a position of a selected dispenser and the means for dispensing the bio-ink (see Figure 1 (dispenser control module 116 is connected to motion planning and control module 118 via mixture planning module 114); paragraphs [0137] (first micro-dispensing device 12 dispenses a volume of a first bio-ink; second dispensing device 16 dispenses a volume of a second bio-ink) and [0153] (dispenser control module 116 provides signals to the micro-dispensing devices to control the volume of dispensed material; programmable logic controller (i.e., programmable computer)) of Campbell et al). Campbell et al does not teach (1) a means for receiving and holding at least one cartridge (i.e., the claimed aspects of a cartridge)). Boland et al (see the entire document, in particular, paragraphs [0006], [0009], [0038] and [0056]; Figure 4) teaches a three-dimensional bio-printer (see paragraphs [0006] (forming an array of viable cells by ink-jet printing), [0009] (ink-jet printer) and [0035] (ink-jet printers for rapid prototyping) of Boland et al), including a means for receiving and holding at least one cartridge (i.e., the claimed aspects of a cartridge)) (see Figure 4; paragraphs [0038] (a reservoir (i.e., a cartridge) may be contained within the printer) and [0056] (printer head 110; nozzles 210, 212, 214 (i.e., cartridges)) of Boland et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a means for receiving and holding at least one cartridge (i.e., the claimed aspects of a cartridge)) in the apparatus of Campbell et al in view of Boland et al in order to provide a relatively inexpensive, quick and efficient method of depositing a bio-ink onto a substrate (see paragraph [0005] of Boland et al).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) as applied to claim 1 above, and further in view of Boyce et al (U.S. Patent Application Publication 2003/0039676 A1).
             Regarding claim 2, Campbell et al (in combination with Boland et al) does not teach (1) a means for applying a wetting agent to one or more of the four recited components, wherein the wetting agent is applied before extrusion of the bio-ink, concurrently with the extrusion of the bio-ink or after the extrusion of the bio-ink. Boyce et al (see the entire document, in particular, paragraphs [0085], [0089], [0122] and [0154]) teaches an apparatus (see paragraph [0122] (apparatus for three-dimensional printing) of Boyce et al), including a means for applying a wetting agent to a bio-active agent (i.e., a bio-ink) before extrusion of the bio-ink (see paragraphs [0085] (wetting agents in combination with bio-active agents) and [0154] (the ingredients are combined prior to three-dimensional printing) of Boyce et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a means for applying a wetting agent to one or more of the four recited components, wherein the wetting agent is applied before extrusion of the bio-ink, concurrently with the extrusion of the bio-ink or after the extrusion of the bio-ink in the apparatus of Campbell et al (in combination with Boland et al) in view of Boyce et al in order to improve handling of the bio-active material (see paragraph [0089] of Boyce et al).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) as applied to claim 1 above, and further in view of Bast et al (U.S. Patent Application Publication 2006/0066879 A1).
             Regarding claim 3, Campbell et al (in combination with Boland et al) teaches a means for calibrating the position of at least one cartridge or the at least one deposition orifice which calibrates along an X-axis, a Y-axis or a Z-axis utilizing optical sensors (see paragraph [0156] of Campbell et al), but does not teach (1) a means for calibrating the position of at least one cartridge or the at least one deposition orifice which calibrates along an X-axis, a Y-axis or a Z-axis utilizing a laser and a laser detector. Bast et al (see the entire document, in particular, paragraphs [0005] and [0009]; claim 33) teaches an apparatus (see paragraph [0005] (calibrating an ink-jet printer) of Bast et al), including a means for calibrating the position of at least one cartridge or the at least one deposition orifice which calibrates along an X-axis, a Y-axis or a Z-axis utilizing a laser and a laser detector (see paragraph [0009] (print head alignment sensor) and claim 33 (print head alignment sensor uses a laser beam) of Bast et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a means for calibrating the position of at least one cartridge or the at least one deposition orifice which calibrates along an X-axis, a Y-axis or a Z-axis utilizing a laser and a laser detector in the apparatus of Campbell et al (in combination with Boland et al) in view of Bast et al in order to sense the position of the ink drops expelled from the print heads (see paragraph [0009] of Bast et al).
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) as applied to claim 1 above, and further in view of Yoo et al (U.S. Patent Application Publication 2011/0212501 A1).
             Regarding claim 4, Campbell et al (in combination with Boland et al) does not teach (1) a computer processor programmable by (i) a graphical user interface that is capable of receiving input of a visual representation of a desired tissue construct, and (ii) generating a series of commands, wherein the commands are based on the visual representation, inputted via the graphical user interface. Yoo (see the entire document, in particular, the abstract; paragraphs [0005], [0022], [0076] and [0083]; Figure 1) teaches and apparatus (see paragraph [0022] (3D tissue printer) of Yoo), wherein a computer processor programmable by (i) a graphical user interface that is capable of receiving input of a visual representation of a desired tissue construct, and (ii) generating a series of commands, wherein the commands are based on the visual representation, inputted via the graphical user interface (see Figure 1; paragraphs [0005] (living cells are printed in combination with computer-assisted design), [0022] (input images can be chosen from CAD files or radiological images; in-house software (run on a computer) generates dispensing coordinates and printing sequence whereby the user controls dispensing resolution and gradients through a graphic-user-interface), [0076] (computer-aided design program controls the printing nozzles) and [0083] (specifications of the construct are entered into the computer program) of Yoo), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a computer processor programmable by (i) a graphical user interface that is capable of receiving input of a visual representation of a desired tissue construct, and (ii) generating a series of commands, wherein the commands are based on the visual representation, inputted via the graphical user interface in the apparatus of Campbell et al (in combination with Boland et al) in view of Yoo in order to manufacture three-dimensional multi-layered constructs including living cells (see the abstract of Yoo). 
             Regarding claim 5, see paragraphs [0005] (living cells are printed in combination with computer-assisted design) and [0083] (specifications of the construct are entered into the computer program) of Yoo.
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) as applied to claim 1 above, and further in view of Bast et al (U.S. Patent Application Publication 2006/0066879 A1) and Yoo et al (U.S. Patent Application Publication 2011/0212501 A1).
             Regarding claim 6, Campbell et al (in combination with Boland et al) does not teach (1) wherein the one or more printer heads, the at least one cartridge or the at least one deposition orifice are moved relative to a receiving surface utilizing the laser and the laser detector, to produce a desired tissue construct of a particular three-dimensional geometry, inputted via a graphical user interface in the extruded contents of at least one cartridge. Bast et al (see the entire document, in particular, paragraphs [0005] and [0009]; claim 33) teaches an apparatus (see paragraph [0005] (calibrating an ink-jet printer) of Bast et al), including wherein the one or more printer heads, the at least one cartridge or the at least one deposition orifice are moved relative to a receiving surface utilizing the laser and the laser detector, to produce a desired tissue construct of a particular three-dimensional geometry (see paragraph [0009] (print head alignment sensor) and claim 33 (print head alignment sensor uses a laser beam) of Bast et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide that one or more printer heads, the at least one cartridge or the at least one deposition orifice are moved relative to a receiving surface utilizing the laser and the laser detector, to produce a desired tissue construct of a particular three-dimensional geometry in the apparatus of Campbell et al (in combination with Boland et al) in view of Bast et al in order to sense the position of the ink drops expelled from the print heads (see paragraph [0009] of Bast et al). Yoo (see the entire document, in particular, the abstract; paragraphs [0005], [0022], [0076] and [0083]; Figure 1) teaches and apparatus (see paragraph [0022] (3D tissue printer) of Yoo), including data inputted via a graphical user interface (see paragraphs [0005] (living cells are printed in combination with computer-assisted design), [0022] (input images can be chosen from CAD files or radiological images; in-house software (run on a computer) generates dispensing coordinates and printing sequence whereby the user controls dispensing resolution and gradients through a graphic-user-interface), [0076] (computer-aided design program controls the printing nozzles) and [0083] (specifications of the construct are entered into the computer program) of Yoo), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to input data via a graphical interface in the apparatus of Campbell et al (in combination with Boland et al) in view of Yoo in order to manufacture three-dimensional multi-layered constructs including living cells (see the abstract of Yoo). 
             Regarding claim 7, see [0009] (print head alignment sensor) and claim 33 (print head alignment sensor uses a laser beam) of Bast et al and paragraphs [0005] (living cells are printed in combination with computer-assisted design), [0022] (input images can be chosen from CAD files or radiological images; in-house software (run on a computer) generates dispensing coordinates and printing sequence whereby the user controls dispensing resolution and gradients through a graphic-user-interface), [0076] (computer-aided design program controls the printing nozzles) and [0083] (specifications of the construct are entered into the computer program) of Yoo.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) as applied to claim 1 above, and further in view of Itchoda et al (WO 2010/047133 A1).
            Since WO 2010/047133 A1 is not in English, equivalent document U.S. Patent Application Publication 2011/0207215 A1 will be used.
             Regarding claim 8, Campbell et al (in combination with Boland et al) does not teach (1) that the cells are elongate. Itchoda et al (see the entire document, in particular, paragraphs [0013] and [0017]) teaches living cells which are elongate (see paragraph [0017] (living cells elongate) of Itchoda et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide living cells in the apparatus of Campbell et al (in combination with Boland et al) in view of Itchoda et al in order to store cells while maintaining cell function (see paragraph [0013] of Itchoda et al).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) and Itchoda et al (WO 2010/047133 A1)as applied to claim 8 above, and further in view of Sung et al (U.S. Patent Application Publication 2007/0116678 A1).
             Regarding claim 9, Campbell et al (in combination with Boland et al and Itchoda et al) does not teach (1) that the cells are in the form of cyclindrical ribbons. Sung et al (see the entire document, in particular, paragraphs [0013] and [0043]) teaches living cells that are cylindrical (see paragraph [0043] (living cell sheet is cylindrical) of Sung et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide cells which are cylindrical in the apparatus of Campbell et al (in combination with Boland et al and Itchoda et al) in view of Sung et al in order to deliver living cells to a treatment site (see paragraph [0013] of Sung et al). 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al as applied to claim 1 above, and further in view of Silber et al (U.S. Patent Application Publication 2005/0084965 A1).
             Regarding claim 10, Campbell et al (in combination with Boland et al) does not teach (1) that the cells are spheroid. Slber et al (see the entire document, in particular, paragraphs [0018] and [0020]) teaches living cells that are spheroid (see paragraph [0020] (aggregation of spheroids including viable cells) of Silber et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide cells which are spheroid in the apparatus of Campbell et al (in combination with Boland et al) in view of Silber et al in order to provide cells having long-term viability (see paragraph [0018] of Silber et al).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,149,952 B2 in view of Campbell et al (U.S. Patent Application Publication 2003/0175410 A1). Claims 1-11 of U.S. Patent 9,149,952 B2 recite a three-dimensional bio-printer as claimed, except for (d) a programmable computer processor for regulating the dispensing of a bio-ink communicatively coupled to a means for determining a position of a dispenser and a means for dispensing a bio-ink. Campbell et al (see the entire document, in particular, paragraphs [0008], [0019], [0021], [0137], [0139], [0153], [0155] and [0156]; Figure 1) teaches a three-dimensional bio-printer (see paragraph [0008] (apparatus for selectively depositing bio-ink solutions to build up a 3-D structure) of Campbell et al), including a programmable computer processor for regulating the dispensing of the bio-ink communicatively coupled to the means for determining a position of a selected dispenser and the means for dispensing the bio-ink (see Figure 1 (dispenser control module 116 is connected to motion planning and control module 118 via mixture planning module 114); paragraphs [0137] (first micro-dispensing device 12 dispenses a volume of a first bio-ink; second dispensing device 16 dispenses a volume of a second bio-ink) and [0153] (dispenser control module 116 provides signals to the micro-dispensing devices to control the volume of dispensed material; programmable logic controller (i.e., programmable computer)) of Campbell et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a programmable computer processor for regulating the dispensing of the bio-ink communicatively coupled to the means for determining a position of a selected dispenser and the means for dispensing the bio-ink in the apparatus of claims 1-11 of U.S. Patent 9,149,952 B2 in view of Campbell et al in order to provide for control of the dispensing process. Furthermore, the elimination of an element (i.e., the elimination of a bio-ink comprising a solid or semi-solid composition comprising living cells from claim 1 of U.S. Patent 9,149,952 B2) would have been obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)). 
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742